Citation Nr: 1015445	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residual scars of shell 
fragment wound, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel



INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to a disability rating in excess of 
10 percent for service-connected residuals of shell fragment 
wound, right knee, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
Veteran.  


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
characterized by a social and occupational impairment, with 
deficiencies in most areas, such as work, family relations, 
judgement, and mood due to suicidal ideation, impaired 
impulse control, difficulty adapting to stressful situations, 
and difficulty in establishing and maintaining relationships.  
The Veteran does not have persistent, or any, impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, one's own occupation, or one's own name.  


CONCLUSION OF LAW

The schedular criteria for an initial disability rating of 70 
percent for service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.  § 4.130, Diagnostic 
Code 9411 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was established in March 2006, 
and the RO assigned a 50 percent disability rating pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective 
October 28, 2005.  

The Veteran has asserted that his service-connected PTSD 
warrants a disability rating higher than 50 percent.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2009).  The Veteran is currently rated as 50 percent 
disabled under the general rating formula.  A 50 percent 
rating is warranted where there is an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score of 61 
to 70 is defined as indicating some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence supports the 
grant of a 70 percent disability rating for service-connected 
PTSD throughout the pendency of the appeal period.

The Veteran's PTSD is manifested by self-isolation, intrusive 
thoughts, flashbacks, nightmares, hypervigilance, and 
increased startle response.  The preponderance of the 
evidence shows the Veteran is alert and oriented in all 
spheres and he is capable of maintaining personal hygiene.  
The preponderance of the evidence also shows the Veteran's 
communication and speech are normal and that his thought 
process and content are intact, linear, and clear, as there 
is no evidence of delusions or hallucinations.  The Veteran 
denied having homicidal or suicidal ideation in February 2008 
and March 2009; however, the evidence shows he has 
intermittently reported having suicidal ideation or thoughts, 
although he has never acted upon those thoughts.  The Veteran 
has reported having problems with short term memory loss, but 
he has denied having panic attacks or experiencing 
obsessional or ritualistic behavior.  See VA examination 
reports dated December 2005 and February 2008; see also VA 
outpatient treatment records dated from September 2007 to 
March 2008.  

With respect to the specifically enumerated symptomatology 
contemplated for the 70 percent evaluation under DC 9411, the 
evidence consistently describes the Veteran as alert, 
oriented in all spheres, and well-groomed, and there is no 
allegation or evidence that the Veteran experiences obsessive 
compulsive behavior.  Review of the record shows the Veteran 
has occasionally reported having suicidal ideation or plans, 
while the most recent evidence of record shows he has 
consistently denied having suicidal ideation since February 
2008.  As noted, the Veteran's speech and communication are 
consistently described as normal.  

At the December 2005 VA examination, the Veteran reported 
having high levels of anxiety with frequently depressed mood; 
however, the VA outpatient treatment records reflect that his 
anxiety and depression have decreased with medication.  See 
VA outpatient treatment records dated February 2008 and March 
2009.  There is no allegation or evidence that the Veteran's 
depression is continuous or affects his ability to function 
independently, appropriately, or effectively.  The evidence 
shows the Veteran has impaired impulse control and a history 
of difficulty with anger management.  The evidence of record 
documents arguments with his wife regarding how to raise 
their children and one incident that almost ended in physical 
violence with another driver on the highway.  See VA 
outpatient treatment records dated October and November 2007, 
February 2008.  

The evidence also shows the Veteran has difficulty coping 
with stressful situations, as he attempts to cope with 
stressors through isolation and avoidance, which has led to 
tension in his extended family.  In this regard, the evidence 
shows the Veteran has been married to his second wife for 
approximately 25 years, with whom he has occasional 
difficulty, especially regarding how to raise their two 
children.  The most recent evidence of record, particularly a 
March 2008 VA outpatient treatment record, reflects that the 
Veteran and his wife are working together to improve their 
family life.  The Veteran reported being close to the two 
children from his current marriage, although he recently 
reported feeling distant from his daughter.  See February 
2008 VA outpatient treatment record.  The Veteran has three 
other adult children and six grandchildren from his first 
marriage, with whom he does not have a close relationship.  
The Veteran has reported that he wants more contact with his 
children and grandchildren but he is not comfortable 
interacting with others overall.  See February 2008 VA 
examination report.  

In this context, review of the evidence reveals the Veteran 
has a social impairment, as he reports having no interaction 
with friends or family other than his wife and children from 
the current marriage.  The Veteran does not like going out or 
socializing and, thus, his leisure activities consist of 
watching football on television.  The Veteran has also 
attended group and individual counseling, which he found 
helpful.  See VA outpatient treatment records dated from 
September 2007 to March 2008.  

Review of the evidence shows the Veteran has worked in 
construction since 1999.  However, the evidence shows the 
Veteran has an occupational impairment, as the evidence shows 
he has a history of occasional trouble getting along with 
others at work.  He has reported that he cannot handle stress 
at work and becomes overwhelmed, irritated, and agitated with 
people at work.  The Veteran has reported that the tension at 
work is due to a demotion from foreman a few years ago.  In 
early 2008, the Veteran quit his job, reportedly due to 
problems with irritability and working with others, but his 
immediate supervisor allowed him to return to work.  The 
Veteran feels his immediate supervisor has an understanding 
of his struggles and protects him from other management.  See 
November 2007 VA outpatient treatment record; see also 
February 2008 VA examination report.  

Based on the foregoing, the Board finds that the Veteran's 
occupational and social impairment more nearly approximates 
the occupational and social impairment contemplated in the 
criteria for a 70 percent rating, as he clearly has 
deficiencies in most areas, such as work, family relations, 
judgement, and mood.  The Veteran's deficiencies are due to 
suicidal ideation, impaired impulse control, difficulty 
adapting to stressful situations and difficulty in 
establishing and maintaining relationships.  Indeed, as noted 
above, the Veteran's self-isolation, avoidance, and anger 
outbursts have resulted in tension in his family and extended 
family.  His irritability and difficulty coping with 
stressful situations have also resulted in problems 
maintaining good relationships at work and almost resulted in 
his unemployment.  

In making this determination, the Board notes that the 
Veteran has not demonstrated the majority of the symptoms 
listed in the rating criteria for a 70 percent rating under 
DC 9411.  However, the symptoms listed under the 70 percent 
rating are essentially examples of the type and degree of 
symptoms for that rating, and the Veteran need not 
demonstrate those exact symptoms to warrant a 70 percent 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
As a result, the Board finds that the Veteran's service-
connected PTSD is manifested by a serious occupational and 
social impairment and warrants no more than a 70 percent 
disability rating under DC 9411.  

This finding is supported by the range of GAF scores from 38 
to 54 that have been assigned throughout the pendency of this 
claim.  See VA examination reports dated December 2005 and 
February 2008; see also VA outpatient treatment records dated 
from September 2007 to March 2008.  In fact, the 
preponderance of the evidence, including the most recent 
evidence of record, shows the Veteran has been consistently 
assigned a GAF score of 50, which denotes serious symptoms or 
any serious impairment in social or occupational functioning.  

The Board finds a 100 percent rating is clearly not warranted 
in this case because there is no evidence that the Veteran 
has persistent, or any, impairment in thought processes or 
communication, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, one's own 
occupation, or one's own name.  

The Board has considered the Veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
that provide a basis to assign an evaluation higher than the 
70 percent rating assigned herein.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the Veteran is entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, the 
Board finds that, at no time since the filing of the 
Veteran's claim for service connection, in October 2005, has 
his service-connected PTSD been more disabling than as 
currently rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence  supports a 
disability rating of 70 percent, but no higher, for service-
connected PTSD.  All reasonable doubt has been resolved in 
favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the Veteran is challenging the initial 
disability rating assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Review of the record reveals that, in November 2005, the RO 
sent the Veteran a letter that fully addressed all required 
notice elements and was sent prior to the initial decision 
granting service connection in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate his claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

Nevertheless, the Board notes the RO sent the Veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from September 2007 to 
March 2008, and the Veteran has submitted treatment records 
from various health care providers dated from 2002 to 2006.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
addition, the Board notes the Veteran was afforded VA 
examinations in December 2005 and February 2008 in 
conjunction with this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  

ORDER

An initial 70 percent disability rating, but no higher, is 
warranted for service-connected PTSD.  


REMAND

Service connection for residual scars of shell fragment 
wound, right knee, was established in March 2006, and the RO 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7804 (2006).  

The Veteran is seeking a disability rating higher than 10 
percent for service-connected residual scars of shell 
fragment wound, right knee.  

Review of the record reveals the Veteran has not been 
afforded a VA scars examination to evaluate the severity of 
his service-connected residual scars of the right knee.  In 
this regard, the evidence shows the Veteran has been afforded 
a VA examination to evaluate his right knee disability; 
however, the examination report does not contain any 
pertinent evidence or information regarding the service-
connected residual scar on the right knee.  See August 2007 
VA Joints examination report.  

The Board does note that a December 2005 Agent 
Orange/Ionizing Radiation Registry examination report 
contains information regarding the service-connected scar; 
however, the evidence is insufficient to provide an adequate 
evaluation of the service-connected residual scar disability.  
Indeed, the rating criteria used to evaluate scar 
disabilities considers whether the scar is deep, superficial, 
unstable, painful, or causes limited motion, and there is no 
such information provided in the December 2005 examination 
report regarding the service-connected residual scar.  See 
38 C.F.R. § 4.118, DCs 7800 to 7804 (2008); see also December 
2005 examination report.  The Board also notes that scar 
disabilities may also be rated upon limitation of function of 
the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2008).  
In this regard, the Board notes that the August 2007 VA 
Joints examination contains information and clinical findings 
regarding the Veteran's right knee disability, with the 
exception of range of motion in the right knee.  

Therefore, the Board finds that the evidentiary record does 
not contain sufficient objective evidence regarding the 
severity of the Veteran's service-connected residual scars of 
shell fragment wound, right knee, and, thus, a remand is 
necessary to provide the Veteran a VA scars examination.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED for the following action:


1.	Schedule the Veteran for a VA 
examination to assess the severity of 
his service-connected residual scars of 
shell fragment wound, right knee.  All 
indicated tests and studies should be 
completed.  The examiner is requested 
to provide the location and size of all 
scars involved in the service-connected 
residual scar disability, as well as 
information regarding whether the 
scar(s) is deep, superficial, unstable, 
painful, or causes limited motion.  The 
examiner is also requested to comment 
on the overall limitation of function 
of the part affected by the scar 
disability, e.g., the right knee, to 
include information regarding any 
limitation of motion of the right knee.  

2.	Thereafter, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and afforded a reasonable 
time to respond thereto.

The case should then be returned to the Board for further 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The Veteran 
need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


